Kavanagh, J.
Defendant waived indictment and, in satisfaction of a superior court information, pleaded guilty to burglary in the second degree and criminal possession of a weapon in the third degree. Pursuant to the plea agreement, defendant waived his right to appeal and was sentenced to six years in prison, to be followed by five years of postrelease supervision, and he was required to pay restitution. Defendant now appeals.
Defendant’s sole contention on appeal is that his sentence is harsh and excessive. In light of his valid waiver of the right to appeal, however, he is precluded from making this claim (see People v Stoff, 74 AD3d 1640, 1641 [2010], lv denied 15 NY3d 810 [2010]; People v Thomas, 71 AD3d 1231, 1233 [2010], lv denied 14 NY3d 893 [2010]). Accordingly, the judgment is affirmed.
Mercure, J.P., Peters, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed.